DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-2 and 4-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5, 8, and 10-23, respectively, of U.S. Patent No. 10,863,313.  Although the claims at issue are not identical, they are not patentably distinct from each other because both the present invention and the U.S. Patent claim a method for determining a location of a wireless mobile device within a wireless system.  The respective claims of the U.S. Patent and the present invention are as follows (differences in bold and underlined):

Application 17/090486 (Present Invention)
U.S. Patent 10,863,313
Claim 1:
A method for determining a location of a wireless mobile device in a wireless system, the method comprising: 
at a locate server: 
receiving extracted resource elements or I/Q samples, wherein the extracted resource elements or I/Q samples are derived from a 


estimating locate observables for the wireless mobile device based on the extracted resource elements or I/Q samples; and 
calculating the location of the wireless mobile device based on the estimated locate observables, the reference signal parameters, and heuristic positioning techniques.

A method for determining a location of a wireless mobile device in a wireless system, the method comprising: 
at a detector: 
buffering a plurality of samples in a digital format generated from signals provided by one or more receive channels; receiving reference signal physically remote from the detector; 
at the locate server: 
receiving the extracted resource elements or I/Q samples from the detector; 
estimating locate observables for the wireless mobile device based on the extracted resource elements or I/Q samples; and 
calculating the location of the wireless mobile device based on the estimated locate observables, the reference signal parameters and extracted resource elements or I/Q samples.

extracted resource elements or I/Q samples are extracted in time domain or frequency domain.


Claim 9:
The method of claim 1, wherein the detector is configured to extract digital samples in frequency domain.

The method of claim 1, the method further comprising one or more of: 
determining wireless mobile device position related metadata, including Confidence Radius Values and a location accuracy metric; 

wherein the buffered samples are generated from downlink signals and/or uplink signals; 





utilizing a tracking algorithm to improve localization performance and accuracy; - 138 - 4847-6096-3280.1101604.000145 

estimating a time of arrival (TOA), a time of flight (TOF) and an angle of arrival (AOA) of the signals; 

estimating a time difference of arrival (TDOA) between the signals from two or more network cells in the wireless system and/or between two or more receive channels; 
estimating the AOA for one or more network cells of the wireless system; 
utilizing joint downlink, uplink and RTT/TA observables for localization performance enhancement; and 
wherein signaling and information exchange of the signals is between the wireless mobile device, network nodes (eNodeB) of the wireless system, and network elements of the wireless system.

The method of claim 1, further comprising one or more of: 
determining at the locate server wireless mobile device position related metadata, including Confidence Radius Values and a location accuracy metric; Page 2 of 13DOCKET NO.: 101604.000110PATENT Application No.: 16/164,724 Office Action Dated: April 27, 2020 
wherein buffering at the detector includes buffering the plurality of samples in a digital format generated from downlink signals and/or uplink signals; 
utilizing at the locate server round-trip time (RTT) and Time Advance (TA) measurements for 
utilizing at the locate server tracking algorithms to improve localization performance and accuracy; 
estimating at the locate server time of arrival (TOA), time of flight (TOF) and angle of arrival (AOA) of signals; 
estimating at the locate server time difference of arrival (TDOA) between reference signals from two or more nodes (cells) in the wireless system and/or between two or more receive channels; 
estimating at the locate server the AOA for one or more nodes (cells) of the wireless system; 
utilizing at the locate server joint downlink, uplink and RTT/TA observables for localization performance enhancement; and 
wherein signaling and information exchange of the plurality of samples is between the wireless mobile device, network nodes (eNodeB) of the wireless system, and/or network elements of the wireless system.

The method of claim 1, the method further comprising estimating a Doppler shift and performing multi-path mitigation using one or more of an advanced spectrum estimation algorithm, a Constant False Alarm Rate (CFAR) detection algorithm, and Space-Time Adaptive Processing (STAP).
Claim 5:
The method of claim 1, wherein the detector or the locate server is configured to estimate a Doppler shift, utilizing one or more Doppler specific algorithms and/or techniques, and to utilize one or more of a multi-path mitigation algorithm and method, including Page 3 of 13DOCKET NO.: 101604.000110PATENT Application No.: 16/164,724 Office Action Dated: April 27, 2020 one or more of an advanced spectrum estimation algorithm, a Constant False Alarm Rate (CFAR) detection algorithm, and Space-Time Adaptive Processing (STAP).
Claim 6:
The method of claim 1, the method further comprising utilizing tracking algorithms to adjust localization performance and accuracy, and wherein the tracking algorithms include one or more of particle filter algorithms and Kalman filter algorithms.
Claim 10:
The method of claim 1, further comprising utilizing at the locate server tracking algorithms to adjust localization performance and accuracy, and wherein the tracking algorithms include one or more of particle filter algorithms and Kalman filter algorithms.
Claim 7:
The method of claim 1, the method further comprising utilizing tracking algorithms to adjust localization performance and accuracy, and wherein a tracker is used to adjust wireless mobile device positioning when an initial position 

The method of claim 1, further comprising utilizing at the locate server tracking algorithms to adjust localization performance and accuracy, and wherein a tracker is used to adjust wireless mobile device positioning when the initial 

The method of claim 1, the method further comprising utilizing tracking algorithms to adjust localization performance and accuracy, and wherein a tracker is used to mitigate synchronization error.
Claim 12:
The method of claim 2, further comprising utilizing at the locate server tracking algorithms to adjust localization performance and accuracy, and wherein a tracker is used to mitigate the synchronization error.
Claim 9:
The method of claim 1, wherein the wireless system is 4.5G, and wherein the locate server is a hosted application on a 4.5G MEC (Mobile Edge Computing) server at an edge of the 4.5G wireless system.
Claim 13:
The method of claim 1, wherein wireless system is 4.5G, and wherein the locate server is a hosted application on a 4.5G MEC (Mobile Edge Computing) server at an edge of the 4.5G wireless system.
Claim 10:
The method of claim 1, wherein the wireless system is 5G, and wherein the locate server is hosted in a core network computing cloud of the 5G wireless system.
Claim 14:
The method of claim 1, wherein the wireless system is 5G, and wherein the locate server is hosted in a core network computing cloud of the 5G wireless system.
Claim 11:
The method of claim 14, wherein the wireless mobile device acts as a gateway to a core network computing cloud, and wherein the locate server is configured to support Location-

The method of claim 14, wherein the locate server is configured to support Location-as-a-Service (LaaS) data delivery and the wireless mobile device acts as a gateway to the core 

The method of claim 1, the method further comprising: 
one or more of (a) estimating a time difference of arrival (TDOA) between reference signals from two or more network cells in the wireless system and/or between two or more receive channels, 

(b) utilizing round-trip time (RTT) and Time Advance (TA) measurements for position determination and accuracy enhancement, and 

(c) estimating a time of arrival (TOA), a time of flight (TOF) and an angle of arrival (AOA) of the signals; and 
wherein calculating the location of the wireless mobile device includes one or more of (d) utilizing multilateration to solve hyperbolic TDOA based equations, 
(e) utilizing triangulation, 
(f) utilizing RTT together with AOA and/or TDOA observables, and (g) utilizing a combination of 

The method of claim 1, further comprising: 

one or more of (a) estimating at the locate server time difference of arrival (TDOA) between reference signals from two or more nodes (cells) in the wireless system and/or between two or more receive channels, 
(b) utilizing at the locate server round-trip time (RTT) and Time Advance (TA) measurements for position determination and/or accuracy enhancement, and 
(c) estimating at the locate server time of arrival (TOA), time of flight (TOF) and angle of arrival (AOA) of signals; 
wherein calculating the location of the wireless mobile device includes one or more of (d) utilizing a multilateration technique/method to solve hyperbolic TDOA based equations, 
(e) utilizing a triangulation technique/method, 
(f) utilizing RTT together with AOA and/or TDOA observables, and (g) utilizing a combination of 

The method of claim 12, wherein utilizing includes iterative and non-iterative algorithms.
Claim 17:
The method of claim 16, wherein utilizing includes iterative and/or non- iterative algorithms.
Claim 14:
The method of claim 13, wherein utilizing includes utilizing uplink AOA and RTT/TA to estimate an initial location of the wireless mobile device based on the iterative and non-iterative algorithms.
Claim 20:
The method of claim 17, wherein utilizing includes utilizing uplink AOA and RTT/TA to estimate an initial location of the wireless mobile device based on iterative and non-iterative algorithms.
Claim 15:
The method of claim 12, wherein a set of available TDOA data is split into multiple sets of three or more subsets and a closed-form solution is found for each subset.
Claim 18:
The method of claim 16, wherein a set of available TDOA data is split into multiple sets of three or more subsets and a closed-form solution is found for each subset.
Claim 16:
The method of claim 15, wherein, location consistency algorithms are utilized to finalize a position fix for the location of the wireless mobile device.
Claim 19:
The method of claim 18, wherein, location consistency algorithms are utilized to finalize a position fix for the location of the wireless mobile device.
Claim 17:

(b) utilizing round-trip time (RTT) and Time Advance (TA) measurements for position determination and/or accuracy enhancement, and 
(c) estimating a time of arrival (TOA), a time of flight (TOF) and an angle of arrival (AOA) of the signals; and 
when RTT/TA and AOA estimates are not available and only a single TDOA estimate is available, calculating the location includes scoring intersection points corresponding to each network cell or sector in the wireless system.


utilizing at the locate server round-trip time (RTT) and Time Advance (TA) measurements for position determination and/or accuracy enhancement, and 
estimating at the locate server time of arrival (TOA), time of flight (TOF) and angle of arrival (AOA) of signals; and 
further comprising determining the location of the wireless mobile device by scoring intersection points corresponding to each node (cell or sector) in the wireless system, wherein RTT/TA and AOA estimates are not available and only a single TDOA estimate is available.

The method of claim 17, wherein the scoring is based on a difference in angles between a direction of a network cell or sector's antenna subsystem azimuth and a direction to a point on 
wherein scores may be weighted according to a corresponding network cell or sectors' signal to noise ratio (SNR).

The method of claim 21, wherein the scoring is based on a difference in angles between a direction of a node's antenna subsystem azimuth and a direction to a point on a TDOA based line of 

wherein scores may be weighted according to a corresponding node's signal to noise ratio (SNR).

The method of claim 1, wherein signaling and information exchange of the signals is between the wireless mobile device, network nodes (eNodeB) of the wireless system, and network elements of the wireless system, and wherein the signaling and information exchange is in line with one or more of an OMA SUPL protocol, a 3GPP LPP/LPPa, and other protocols for communication with the wireless network.
Claim 23:
The method of claim 1, wherein signaling and information exchange of the plurality of samples is between the wireless mobile device, network nodes (eNodeB) of the wireless system, and/or network elements of the wireless system, and wherein the signaling and information exchange is in line with an OMA SUPL protocol and/or a 3GPP LPP/LPPa, or a combination thereof and other protocols for communication with the wireless network.


As indicated in the table above, with regards to claims 1-2 and 4-19, the present invention claims “heuristic positioning techniques” whereas the U.S. Patent claims “extracted resource elements or I/Q samples” for performing the step of calculating the location of the wireless mobile device.  It is noted that although the claim language is not explicitly the same, the functional language in the claims between the present invention and the U.S. Patent are the same or similar, i.e. heuristic positioning techniques.  The present invention discloses, in Paragraph [0584] of the specification, “one or more .
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,863,313 in view of Wang et al. (U.S. 2007/0287498 A1).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the present invention and the U.S. Patent claim a method for determining a location of a wireless mobile device in a wireless system, as disclosed in the rejection above regarding claim 1 of the present invention.  Claim 3 further claims that the extracted resource elements or I/Q samples are compressed.  Wang teaches the compression of data, e.g. multimedia (see Wang, Paragraph [0141]).  It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the claims in the U.S. Patent with the teachings of Wang, to conclude at claim 3 of the present invention.  The motivation would be to accommodate increased signal transfer rates utilizing the advantage of compression schemes (see Wang, Paragraph [0141])).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J YANG whose telephone number is (571)270-5170. The examiner can normally be reached 10:00am-7:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J YANG/Primary Examiner, Art Unit 2683